DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 objected to because of the following informalities:  In lines 14-15, the and before opposing end wall structures should be located after end wall structures.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al., U.S. Patent Application Publication 2015/0322668 in view of Clus et al., U.S. Patent Application Publication 2016/0024779 and Bonds et al., U.S. Patent 6,460,297.
Regarding claim 15, Quinn discloses a modular structure comprising: fabricating a floor structure from a plurality of floor trusses (see Fig. 24); fabricating a ceiling structure from a plurality of ceiling trusses (see Fig. 4); fabricating opposing side wall structures and opposing end wall structures from a plurality of wall studs (Fig. 4; paragraph 47); but does not specifically disclose attaching one or more rim joists to the ceiling structure atop of the plurality of wall studs; attaching one or more multiple laminated lumbers to the floor structure between the opposing end wall structures for carrying the load of the volumetric modular unit; nor assembling the floor structure, opposing sidewall structures, opposing end wall structures, and ceiling structure; and shipping the assembled volumetric modular unit to the modular building site.  Bonds teaches rim joists atop wall studs in a multi-joist modular structure assembly (see Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize rim joists for the ceiling structure to hold the ceiling panel together as it is known in the art.  Clus teaches the use of laminated lumber (paragraph 27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a laminated lumber rim piece for the floor structure for its durability and strength and as its use is widely known in the art.  It would also have been obvious to have the assembled structures shipped to the building site as Quinn’s structure is relocatable (title) and it is known in the art to produce structures within a building structure and then move the assembled structures to the building site for accuracy, consistency, and timeliness during the construction process. 
Regarding claim 16, the prior art, as modified, discloses a modular structure further comprising: a first end of the one or more multiple laminated lumbers attached to a first one of the opposing end wall structures and a second end of the one or more multiple laminated lumbers attached to a second one of the opposing end wall structures (see Clus Fig. 1, for example; the components will all be attached together in order to form a structure).  
Regarding claim 17, the prior art, as modified, discloses a modular structure further comprising:  one or more layers of sheathing attached to the one or more multiple laminated lumbers and the opposing side wall structures (see Quinn Fig. 43, for example; once the sheathing is attached to the wall panel and the wall panel is attached to the floor panel, the sheathing will then be attached to the floor components).  
Regarding claim 18, the prior art, as modified, discloses a modular structure further comprising: a first one or more multiple laminated lumbers attached to a first end of the plurality of floor trusses (see Clus Fig. 1) and a second one or more multiple laminated lumbers attached to a second end of the plurality of floor trusses (see Clus Fig. 1).  
Regarding claim 19, the prior art, as modified, discloses a modular structure further comprising: providing a foundation with opposing foundation walls forming an open space extending entirely between the opposing foundation walls at the modular building project site; assembling a plurality of volumetric modular units together on top of the foundation to provide the modular constructed building having one or more floors with one or more rooms; and supporting a first supported end of the one or more multiple laminated lumbers atop a first one of the opposing foundation walls and supporting a second supported end of the one or more multiple laminated lumbers atop a second one of the opposing foundation walls; and wherein an unsupported portion of the one or more multiple laminated lumbers extends between the first and second supported ends above the open space (see Quinn Fig. 41A, generally).  
Regarding claim 20, the prior art, as modified, discloses a modular structure with veneer lumber, but does not specifically disclose wherein the one or more multiple laminated lumbers comprise laminated veneer lumber.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that laminated veneer lumber would have been utilized for its strength and durability and because its use is widely known in the art.  
Allowable Subject Matter
Claims 1-14 allowed.  The prior art fails to disclose or make obvious all of the structural components in combination including the particular arrangement of the laminated lumbers with respect to the opposing wall structures and floor structure.
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  The rejections toward claims 15-20 stand.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633